DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites planes.  Planes are interpreted as infinite surfaces which renders the claim indefinite.
Claim 5 recites “the side” and therefore lacks antecedent basis, as “the side” has not been defined.
Claim 7 recites “the other end” which lacks antecedent basis. There are many ends of a bracket and therefore “the other end” is unclear.
Claim 10 recites “the vertical plane” which lacks antecedent basis.  

The dependents are rejected at least based on their dependency.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kennelly (US 5725380).
Re claim 1, Kennelly teaches a horizontal plane, a vertical plane, and sliding counters attached on the vertical plane (FIG. 1+).  “For” resting is intended use, but nonetheless, the teachings can be used to count laps and has vertical and parallel planes that can be parallel as recited. 
Re claim 2, a horizontal plane can be taught by one of 22/24.  A weight can be interpreted as the other of 22/4 or as 18. 
Claim(s) 1, 2, 4, 6, 7, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Drechsler (US 20070161472).
Re claim 1, Drechsler teaches a horizontal and vertical plane and sliding counter attached to the vertical plane (FIG. 18+).
Re claim 2, one or more weights are attached to the horizontal (FIG. 24)

Re claim 6, sliding counters are attached using screw through vertical slots via the screw clamps 701.
Re claim 7, Drechsler teaches right angle brackets in parallel to each other (FIG. 18), one or more sliding counters (FIG. 18) as the holes permit sliding up and down, weights on one end of the bracket (connected via cable as per FIG. 18), and there are feet such as the member that’s protrude forward on the floor (FIG. 18).  The Examiner has interpreted that brackets are right angled supports and as there are plurality of right-angled joints in the figure, there are a plurality of brackets.
Claim(s) 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lengdorfer (US D812131).
Re claim 10, Lengdorfer teaches an extended J shape piece as the piece that the abacus beads are on the vertical plane is on.  The extended piece is the back portion of the loop that extends the j shaped portion and completes the loop into the base on the rear.  The front J from the front hole till the curl forming a J is then “extended” into the rear hole for each abacus set of beads, thus defining an “extended” J shaped piece with sliding counters.  
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Balley (US 20050243651).
Re claim 10, Balley teaches an extended J shape piece (FIG. 3 wherein the piece goes on the pool deck, down the coping, and along the underside of the coping and extending vertically down), and a counter at 40.
Re claim 12, a weight on a horizontal plane can be the control unit 50.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennelly, as discussed above.
Re claim 3, though silent to soft padding on the bottom of one of 22/24, it would have been obvious to have soft padding for comfort and for protection of the surface 16 that is rested on, wherein pads are well within the ordinary skill in the art such as for furniture/ table/ floor/ wall protection.  
Re claim 6, screws are taught at 62 for elements but not specifically for the counter portions.  It would have been obvious to use screws for secure attachment into holes as known in the art. “To allow adjusting the height” is an intended use limitation that is not patentably distinguishing to the structure.  For example, removing a row or making more/ less rows adjusts the height and is obvious for expected results.
Re claim 10, Kennelly teaches such limitations with an L shape, but is silent to a J shape. The use of a J shape would have been an obvious matter of design variation such as for aesthetics.  
Re claim 11, the limitations have been discussed above re claim 6.
Claim 3-5, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennelly, as discussed above, in view of Malone (US 4780085).
	Re claim 3, Kennelly is silent to soft pads on legs.  
	Malone generally teaches soft pads via nonstick members 46 which are interpreted as soft padding, as such members are generally rubber for protecting the surface and preventing sliding as known in the art.
	Prior to the effective filing date, it would have been obvious to combine the teachings for protecting surfaces and securing/ preventing sliding.  
Re claim 4, the limitations have been discussed above re claim 3, wherein the padding can be interpreted as feet.  As the device is L shaped it can rest with either side 24 or side 28 on the floor/ horizontal plane.  Alternatively, the other of 22/24 that is not the horizontal plane of claim 1 is a right angle to the vertical plane.
Re claim 5, soft padding has been discussed above. 
Re claim 7, 24/28 define a right-angle bracket.  Sliding counters are at 56/58.  Weights are at 20 and 18.  Though silent to feet, this has been discussed above re the pads that can be at a right angle to the brackets.
R claim 8, the use of screws for attaching the counters is an obvious expedient as discussed above.
Re claim 9, the soft padding can be interpreted as the feet on the other bracket.  This is operable to contact surfaces that its placed against.  
Re claim 12, a weight and soft padding has been discussed above which can be on separate portions of the 2 support members to read on the claims.  Soft padding on the vertical portion of the lip is taught at fabric 36/40.
Claims 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennelly as discussed above, in view of Harte (US 20120028229).
The teachings of Kennelly have been discussed above but are silent to screws for adjusting.
Harte teaches such limitations (paragraph [0109]+).
Prior to the effective filing date, it would have been obvious to combine the teaching for ease of securing and removal. 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 4780085) in view of Kim (US 20170289668).
Re claim 1, Malone teaches horizontal and vertical planes and counters (FIG. 1+).  	Malone is silent to a sliding counter.
Kim teaches the LCD is a sliding counter (114) that the text display moves to the left and then the next text is displayed from the right (paragraph [0041] +), thus sliding.  Similar sliding texts are known to scroll vertically as known in the art as well.
	Prior to the effective filing date, it would have been obvious to combine the teachings for the aesthetics of the display or providing the ability to display additional information.  
	Re claim 2, weights, such as lefts 42 are attached.
	Re claim 3, padding is on the bottom of the weights at 46.
	Re claim 4, feet are the bent part protruding towards the pool wall connected to the soft padding 44.
	Re claim 5, suction 45 is a soft padding.
Re claim 6, though silent to attaching using screws as FIG. 2 appears to show different attachment means, the Examiner notes that attaching using known attachment means such as 
	Re claim 7, the limitations have been discussed above, wherein there are right angles formed via parallel and vertical sections, (hinged) broadly interpreted as functionally equivalent to brackets, as merely using brackets would have been obvious to try for expected results. 
	Re claim 8, the limitations have been discussed above re claim 6.
	Re claim 9, soft padding is at 46 and 44.
Re claim 10, Malone teaches an extended J shaped piece such as that from under 10, out forwards, then down and curving back towards the poll wall.  A vertical plane can be that which the unit 10 is attached to, which is a counter.
Though silent to being a counter that slides, such limitations have been discussed above wherein it would have been obvious to combine the teachings for the sliding results for aesthetics, for example.
Re claim 11, the limitations have been discussed above re claim 6.  
Re claim 12, FIG. 3 is interpreted to show the extended J shape piece which includes the arms at 15 which are interpreted as defining the horizontal plane and the long section on the underside of 10 defines the vertical plane.  A weight on the horizontal plane can be the members 41/42/45/46.  Soft padding under the horizontal plane is interpreted as at 47 wherein it would have been obvious to be soft/ rubberized to not scratch pool decking.  Soft padding on the vertical p[portion of the lip is at 44. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US D462629) in view of Kim, as discussed above.
Re claim 10, Tran et al. teaches a lap counter with an extended J shape piece and a counter attached to the vertical plane (FIG. 1+).
Tran et al. is silent to a sliding counter.  
Kim teaches the LCD is a sliding counter (114) that the text displayed moves to the left and then the next text is displayed from the right (paragraph [0041]+).  Similar sliding texts are known to scroll vertically as known in the art as well.
	Prior to the effective filing date, it would have been obvious to combine the teachings for the aesthetics of the display.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lengdorfer , as discussed above, in view of Harte, as discussed above.
Lengdorfer is silent to screws.  
Harte teaches such limitations, as discussed above.
Prior to the effective filing date, it would have been obvious to combine the teachings for a secure means to connect/ remove.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lengdorfer , as discussed above.
Re claim 12, though silent to soft padding on the bottom and sides of the base, it would have been obvious to for comfort/ protecting surfaces as known in the art.  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887